Citation Nr: 0730083	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-41 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arteriosclerotic 
heart disease and coronary artery disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
head injury, to include blackouts and tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a macular scar of 
the left eye with defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962; prior and subsequent service was with the Army National 
Guard, from which he retired in April 1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of the Veterans Affairs (VA) Regional Office (RO) 
which refused to reopen the claims that had been previously 
denied by the RO in May 1989.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The U.S. Court of Appeals for Veterans Claims (CAVC) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 ( 2006) during 
the pendency of this appeal which addressed the appropriate 
notice to be provided pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) in cases involving attempts to 
reopen previously denied claims with new and material 
evidence.  The Court found that VA must notify a claimant of 
the evidence and information needed to reopen the claim, as 
well as the evidence and information needed to establish 
entitlement to service connection for the underlying 
condition(s) claimed (that is, that the obligations under 
Kent do not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each 
element of a service connection claim, see Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006)).

In addition, VA must consider the bases for the prior denial 
and respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.  Such notice to the veteran is 
essential because the question of materiality depends on the 
basis on which the prior denial was made and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.

The U.S. Court of Appeals for the Federal Circuit has 
recently held that any error in a VCAA notice should be 
presumed prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this case, the veteran was clearly not informed of the 
bases for the prior denials, and was not provided with a 
notice letter describing what evidence would be needed to 
substantiate the element or elements that were found to be 
insufficient to establish service connection in the previous 
denials.  Under the Kent precedent, such a failure is 
prejudicial to the veteran, since he was thus not properly 
informed of what evidence he needed to provide in order to 
reopen his claims.

Also during the pendency of this appeal, CAVC issued a 
decision in Dingess v. Nicholson, supra, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of the type of information 
and evidence that was needed to substantiate his claim for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned of service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the Dingess decision that VCAA 
notice requirements apply to all five 
elements of a service connection claim, 
and the Kent decision concerning VCAA 
notice in cases involving new and material 
evidence.

2.  If the veteran informs the RO of any 
pertinent evidence, the RO should obtain 
the records and associate them with the 
claims folder.

3.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claims.  If any 
of the decisions remain adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


